Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-2, and 5-11 and 13-21 are allowed.  All rejections are withdrawn.  The amendments dated 2-26-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1, 8 and 11.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] method for modifying safety and/or security-relevant control devices in a motor vehicle, said method comprising the steps of:
monitoring a safety and/or security-relevant control device of the motor vehicle, wherein
when a critical event occurs during monitoring of the control device:
transferring the control device into a safe state with regard to the critical event,
identifying whether or not a problem solution is available for the critical event that has occurred by way of 
a parameter modification of the control device in a corresponding problem solution database stored internally to the motor vehicle, and
when the problem solution is available:
providing a corresponding parameter data set from the problem solution database, 
wherein the parameter data set comprises:
control device information relating to a control device to be modified, and
parameter information relating to a parameter to be modified of the control device to be modified; and 
wherein
the control device to be modified corresponds to the control device of the motor vehicle,
checking, for each parameter information item contained in the parameter data set
provided from the problem solution database stored internally to the motor vehicle, whether
the corresponding parameter information item relating to the corresponding parameter to be modified of the control device to be modified is valid for the control device of the motor vehicle such that the corresponding parameter information item is designed for the motor vehicle or the control device to be modified, and
if the corresponding parameter information item is valid:
modifying the corresponding parameter of the control device of the motor vehicle in accordance with the corresponding parameter information item, and releasing the control device from the safe state”.
Sugihara is silent as to “determining if the parameter is valid based on the stored internal database within the vehicle”. 
The applicant states that the present invention is that the vehicle’s own vehicle initial parameters stored within the vehicle are determined to be valid and then when this is not valid, a safe state can be provided. 

The applicant states that in Sugihara the original vehicle parameters are never checked as these are presumed to be valid as it came from the manufacturer. 
The prevent invention is superior as the ORIGINAL and DESIGNED vehicle stored parameters are checked to determine if they are valid and if they are not a safe state is provided. 
In contrast, Sugihara discloses that a vehicle parameter is not normal and then can change the vehicle’s operation so the vehicle can continue to operate with the abnormal parameter.  
Sugihara is thus silent as to “a parameter being designed for the motor vehicle” and the database for the problem solution is not located within the vehicle’s own database stored internally to check the vehicle’s own parameters are valid from the factory.  
	Sugihara is silent as to “[a] method for modifying safety and/or security-relevant control devices in a motor vehicle, said method comprising the steps of:
monitoring a safety and/or security-relevant control device of the motor vehicle, wherein
when a critical event occurs during monitoring of the control device:
transferring the control device into a safe state with regard to the critical event,
identifying whether or not a problem solution is available for the critical event that has occurred by way of 
a parameter modification of the control device in a corresponding problem solution database stored internally to the motor vehicle, and
when the problem solution is available:
providing a corresponding parameter data set from the problem solution database, 
wherein the parameter data set comprises:
control device information relating to a control device to be modified, and
parameter information relating to a parameter to be modified of the control device to be modified; and 
wherein
the control device to be modified corresponds to the control device of the motor vehicle,
checking, for each parameter information item contained in the parameter data set
provided from the problem solution database stored internally to the motor vehicle, whether
the corresponding parameter information item relating to the corresponding parameter to be modified of the control device to be modified is valid for the control device of the motor vehicle such that the corresponding parameter information item is designed for the motor vehicle or the control device to be modified, and
if the corresponding parameter information item is valid:
modifying the corresponding parameter of the control device of the motor vehicle in accordance with the corresponding parameter information item, and releasing the control device from the safe state”.

Herbach discloses an expert cloud server that can receive a request for assistance and then resolve the problem by processing the data.
Herbach discloses that the data base to resolve this issue is located remote from the vehicle. Herbach is silent as to releasing the vehicle from the controlled safe state.
“[a] method for modifying safety and/or security-relevant control devices in a motor vehicle, said method comprising the steps of:
monitoring a safety and/or security-relevant control device of the motor vehicle, wherein
when a critical event occurs during monitoring of the control device:
transferring the control device into a safe state with regard to the critical event,
identifying whether or not a problem solution is available for the critical event that has occurred by way of 
a parameter modification of the control device in a corresponding problem solution database stored internally to the motor vehicle, and
when the problem solution is available:
providing a corresponding parameter data set from the problem solution database, 
wherein the parameter data set comprises:
control device information relating to a control device to be modified, and
parameter information relating to a parameter to be modified of the control device to be modified; and 
wherein
the control device to be modified corresponds to the control device of the motor vehicle,
checking, for each parameter information item contained in the parameter data set
provided from the problem solution database stored internally to the motor vehicle, whether
the corresponding parameter information item relating to the corresponding parameter to be modified of the control device to be modified is valid for the control device of the motor vehicle such that the corresponding parameter information item is designed for the motor vehicle or the control device to be modified, and
if the corresponding parameter information item is valid:
modifying the corresponding parameter of the control device of the motor vehicle in accordance with the corresponding parameter information item, and releasing the control device from the safe state”.
Hartung teaches in FIG. 13 that the computer device can enter a safe state to resolve a deviation from a normal operation and then recovers the data. Then a safe state is exited in block 1312.
Hartung is silent as to the problem solution database being within the vehicle.
Hartung is silent as to “[a] method for modifying safety and/or security-relevant control devices in a motor vehicle, said method comprising the steps of:
monitoring a safety and/or security-relevant control device of the motor vehicle, wherein
when a critical event occurs during monitoring of the control device:
transferring the control device into a safe state with regard to the critical event,
identifying whether or not a problem solution is available for the critical event that has occurred by way of 
a parameter modification of the control device in a corresponding problem solution database stored internally to the motor vehicle, and
when the problem solution is available:
providing a corresponding parameter data set from the problem solution database, 
wherein the parameter data set comprises:
control device information relating to a control device to be modified, and
parameter information relating to a parameter to be modified of the control device to be modified; and 
wherein
the control device to be modified corresponds to the control device of the motor vehicle,
checking, for each parameter information item contained in the parameter data set
provided from the problem solution database stored internally to the motor vehicle, whether
the corresponding parameter information item relating to the corresponding parameter to be modified of the control device to be modified is valid for the control device of the motor vehicle such that the corresponding parameter information item is designed for the motor vehicle or the control device to be modified, and
if the corresponding parameter information item is valid:
modifying the corresponding parameter of the control device of the motor vehicle in accordance with the corresponding parameter information item, and releasing the control device from the safe state”.
Chen teaches that a local neural network can be within a vehicle. See claim 17 and FIG. 4, elements 406-428. Chen is silent as to the claimed parameter items that are checked and designed for the modified motor vehicle or control device.
Chen is silent as to “[a] method for modifying safety and/or security-relevant control devices in a motor vehicle, said method comprising the steps of:
monitoring a safety and/or security-relevant control device of the motor vehicle, wherein
when a critical event occurs during monitoring of the control device:
transferring the control device into a safe state with regard to the critical event,
identifying whether or not a problem solution is available for the critical event that has occurred by way of 
a parameter modification of the control device in a corresponding problem solution database stored internally to the motor vehicle, and
when the problem solution is available:
providing a corresponding parameter data set from the problem solution database, 
wherein the parameter data set comprises:
control device information relating to a control device to be modified, and
parameter information relating to a parameter to be modified of the control device to be modified; and 
wherein
the control device to be modified corresponds to the control device of the motor vehicle,
checking, for each parameter information item contained in the parameter data set
provided from the problem solution database stored internally to the motor vehicle, whether
the corresponding parameter information item relating to the corresponding parameter to be modified of the control device to be modified is valid for the control device of the motor vehicle such that the corresponding parameter information item is designed for the motor vehicle or the control device to be modified, and
if the corresponding parameter information item is valid:
modifying the corresponding parameter of the control device of the motor vehicle in accordance with the corresponding parameter information item, and releasing the control device from the safe state”.
Efaim teaches a kernel layer that has a security policy. The policy only allows certain processes that are authorized to be run on a motor vehicle controller if a signature is present and if not, it will not execute and be blocked.
This can be an ECU for a braking controller or airbag controller.
Efaim is silent as to  “[a] method for modifying safety and/or security-relevant control devices in a motor vehicle, said method comprising the steps of:
monitoring a safety and/or security-relevant control device of the motor vehicle, wherein
when a critical event occurs during monitoring of the control device:
transferring the control device into a safe state with regard to the critical event,
identifying whether or not a problem solution is available for the critical event that has occurred by way of 
a parameter modification of the control device in a corresponding problem solution database stored internally to the motor vehicle, and
when the problem solution is available:
providing a corresponding parameter data set from the problem solution database, 
wherein the parameter data set comprises:
control device information relating to a control device to be modified, and
parameter information relating to a parameter to be modified of the control device to be modified; and 
wherein
the control device to be modified corresponds to the control device of the motor vehicle,
checking, for each parameter information item contained in the parameter data set
provided from the problem solution database stored internally to the motor vehicle, whether
the corresponding parameter information item relating to the corresponding parameter to be modified of the control device to be modified is valid for the control device of the motor vehicle such that the corresponding parameter information item is designed for the motor vehicle or the control device to be modified, and
if the corresponding parameter information item is valid:
modifying the corresponding parameter of the control device of the motor vehicle in accordance with the corresponding parameter information item, and releasing the control device from the safe state”.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668